Per Curiam.
Plaintiff brought this action in the district court for Lancaster county to recover damages for personal injuries alleged to have been sustained by reason of a collision between an automobile owned by defendant E. S. Wolfenbarger and a milk wagon driven by plaintiff. The jury returned a verdict for plaintiff in the sum of $5,500, of which $2,500 was remitted by order of the trial court. From a judgment entered for plaintiff for $3,000 defendants have appealed.
We have carefully examined the record and find the same to be free from prejudicial error. The judgment of the district court is therefore
Affirmed.